DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 10, 12-15, is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gantert (US 3,858,803).
Regarding claims 10 and 14, Gantert (hereafter “D1”) discloses a support surface assembly (figure 1) forming a reconfigurable support surface upon which to support items in a vertical direction from underneath (col. 1, lines 3-6; figure 2), the support surface assembly comprising: a plurality of panels (strips 11) having longitudinal and depth dimensions that define faces oriented to extend in the vertical direction, the faces being intermittently bonded (at interlocks 17, at rod 14 and opening 15 connections – col. 2, lines 14-18) to each other so that the panels assume a sinusoidal pattern (figure 1), the panels being flexible so that portions of the panels in between bonded areas can flex (disclosed to be made from metal or plastic and flexible – col. 2, lines 1-15) to render the support surface assembly variable in at least one of a size, shape, or curvature of the support surface assembly and expandable in a lengthwise direction perpendicular (to at least a degree at which the panels flex and clearances exist in the 
Regarding claim 12 and 15, D2 as modified discloses the claimed device and the product by process limitation of claims 12/15 only recites a process of making step which is not required in an apparatus claim provided the product is taught.
Regarding claim 13, D1 discloses wherein the support surface assembly comprises a plurality of interconnected flexible members (11) such that distances between adjacent flexible members at locations between bonded areas can be maintained below distances suitable for ensuring that the support surface assembly does not contract to a substantial extent transverse to an expansion direction of the support surface assembly when the support surface assembly is expanded (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crnjanski (US 5,572,924) in view of Kaliveh et al. (US 7,587,973) and Gantert (US 3,858,803).
Regarding claims 1 and 20, Crnjanski (hereafter “D2”) discloses a reconfigurable shelving unit (roasting rack – figure 1 – col. 3, lines 12-18), comprising: a support frame assembly (figure 4) comprising a plurality of support frames (11, 13) that are configured for re-arranging relative to one another between different configurations so as to change a footprint of the support frame assembly by at least changing a curvature of the support frame assembly (figures 1, 4).  D2 does not disclose a support surface assembly supported by the frame assembly. 
Kaliveh et al. (hereafter “D3”) is cited for teaching that it is known to provide an additional support surface (12) in/on a roasting rack frame (14) (figures 1-2). 
D1 discloses the particulars of the support surface as discussed per claims 10, 12-15 above.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an expandable panel support surface (as taught by D1) sized to be used atop the reconfigurable rack of D2 (as suggested by D3 teachings) and expand and contract along with the adjustment of rack of D2 (with possible adjusting of tolerances of D1 if needed for greater adjustability), for providing a removable expandable roasting rack top or support surface having less space for items to fall through.

Regarding claim 3, D2 as modified discloses wherein the support surface assembly (added from D1) is expandable in a lengthwise direction perpendicular to a vertical direction of the plurality of interconnected flexible panels without substantial contraction in the support surface assembly in a width-wise direction transverse to the lengthwise direction (see figures 1, 2 – D1).
Regarding claim 4, D1 does not disclose the bonding interval. It would have been obvious to one of ordinary skill in the art at the time of filing to select an interval size suitable for an intended use to provide coverage and selection of 1.5 inches would have been within the level of ordinary skill for use with the rack of D1 and D1 already teaches undulations (12, 12a) to be about 1.5 to 2 inches long – col. 4, lines 8-10).
Regarding claim 5, D1 discloses wherein the support surface assembly comprises a plurality of interconnected flexible members (11) such that distances between adjacent flexible members at locations between bonded areas can be maintained below distances for ensuring that the support surface assembly does not contract to a substantial extent transverse to an expansion direction of the support surface assembly when the support surface assembly is expanded (figures 1).
Regarding claim 6, D2 as modified discloses wherein the flexible and resilient strips comprise at least on of polycarbonate strips, acrylic strips, or acrylic abrasion resistant strips (D1 teaches plastic strips).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gantert (US 3,858,803).
Regarding claim 11, D1 does not disclose the bonding interval. It would have been obvious to one of ordinary skill in the art at the time of filing to select an interval size suitable for an intended use to provide coverage and selection of 1.5 inches would have been within the level of ordinary skill for use with the rack of D1 and D1 already teaches undulations (12, 12a) to be about 1.5 to 2 inches long – col. 4, lines 8-10).
Allowable Subject Matter
Claims 7-9, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK D HAWN/Primary Examiner, Art Unit 3631